Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-23-21 has been entered.

Response to Arguments
Applicant's arguments filed 10-19-21 have been fully considered but they are not persuasive. Applicant argues explicit rendering details on page 7, but this detailed language is not claimed. The claim language is simply first and second virtual items with first and second rendering functions. Applicant argues on pages 6-7 that Bar-Zeev fails to teach “how to do object occlusion in step-by-step instructions” and “change of rendering function”. Examiner respectfully disagrees. The Final office action relies on Scherer para. 108 which teaches “candidate connection” list of steps for adding a new building block. Also, Arantes (col. 11, ll. 10-60 and col. 26, 11. 25-55) teaches step by step instructions for technician guidance with updated imaging for each step after completion of each step. Combined with Bar-zeev, its easy for one skilled to see how this reads on “how to do object occlusion in step-by-step instructions”  “second rendering function” as the claim language is so broad, updating a repair image of a position and orientation of a part based on changes made by a mechanic reads on the claim language. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, 11, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev (US 20120105473 A1) in view of Scherer (US 20070063997 A1) in view of Arantes (US 11037573 B2).
Regarding claim 1, Bar-Zeev teaches a method for performing object occlusion in augmented reality-based step-by-step instructions for a physical assembly, the method comprising: capturing an image of a physical item (e.g. The FOV 840 includes an actual direct view of real world objects including another user 18 and a chair 842. The FOV 840 further includes a display of virtual images 844 and 846- para. 154 and fig. 17); determining a location and an orientation of a first virtual item in the image with an augmented reality registration function (e.g. build a model of the environment including the x, y, z Cartesian positions of all users, real world objects and virtual three-dimensional object in the room- para. 4); generating an augmented reality image, wherein the augmented reality image comprises a rendering of the first virtual item in the image using a first rendering function to depict the location and orientation of the first virtual item in the image and a rendering of a second virtual item in the image with a second rendering function (e.g. The FOV 840 includes an actual direct view of real world objects including another user 18 and a chair 842. The FOV 840 further includes a display of virtual images 844 and 846. The virtual image 846 is shown climbing the chair 842. As the chair is in front of the lower half of the virtual image 846, the chair occludes the lower half of virtual image 846 as described above- para. 154 and fig. 17); and displaying the augmented reality image, wherein occlusion of the first virtual item by the physical item is shown in the augmented reality image based on occlusion of the first virtual item by the second virtual item (e.g. the capture device 20 includes a depth camera for determining the depth of the scene (to the extent it may be bounded by walls, etc.) as well as the depth position of objects within the scene. As explained below, the scene map is used in positioning virtual objects within the scene, as well as displaying virtual three-dimensional objects with the proper occlusion (a virtual three-dimensional object may be occluded or a virtual three-dimensional object may occlude a real world object or another virtual three-dimensional object)- para. 105, 25, 87, 139 and 143).
Bar-Zeev fails to teach wherein the first virtual item depicts a next step in the step-by-step instructions for the assembly.
In the same field of AR/VR, Scherer teaches wherein the first virtual item depicts a next step in the step-by-step instructions for the assembly (e.g. FIGS. 6a-b illustrate an example of the positioning of a new building block on top of a previously placed building block. The new building block 601 is illustrated as a bounding box 620 having a top face 621 and a bottom face 622, each comprising a number of connection points, generally designated 603, of a connection grid, as described above. Similarly, the previously placed building block 602 has a number of connection points, generally designated 604. Connection grids and connection points of the side faces of building blocks 601 and 602 are not shown in FIG. 6a. In this example, the 3D scene comprises only one previously placed building block 602…Step 503 results in a list 520 of candidate connection elements of the building blocks that are already present in the scene. Consequently, the 3D coordinates of the candidate connection elements are known. In one embodiment, each entry in the list 520 comprises the 3D coordinates of a candidate connection point of the building block already present in the scene, an identifier identifying the corresponding building block, and an identifier and/or coordinates identifying the corresponding connection element of the new building block- para. 100, 108 and fig. 5 and 6A). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use depth coordinates in AR/VR reality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Bar-Zeev with the features of assembly instructions as taught by Scherer. The motivation would have been an efficient method for manipulating a digital representation of a three-dimensional object is provided which resolves a position in a 2D display area into a corresponding 3D position in a way which is intuitive for the user, thereby making it considerably easier for a user to manipulate a 3D virtual structure (para. 18). 
Bar-Zeev as modified by Scherer fails to teach for the physical assembly detecting completion of the next step in the step-by-step instructions for the physical assembly; and in response to detecting the completion, rendering the first virtual item in the image using the second rendering function.
In the same field of AR/VR, Arantes teaches for the physical assembly detecting completion of the next step in the step-by-step instructions for the physical assembly; and in response to detecting the completion, rendering the first virtual item in the image using the second rendering function (e.g. Following completion of the diagnosis phase, the technician 112 may begin a repair phase. During the repair phase, the technician 112 may communicate with the management program(s) 122 by optionally using a different technician device 108 such as an augmented reality (AR) headset, AR glasses, or the like, to guide the technician step-by-step until the repair is completed accordingly, during this phase, the management program(s) 122 may send AR information 180 to the technician device 108 and/or audio or text output 170 to guide the technician 112 step-by-step during the repair…Upon completion of each successive step of the repair process, the technician may provide a voice input 174, such as "step completed, next action" and the management program(s) 122 may retrieve information related to the next action for the current repair process… At 1312, the computing device may retrieve AR objects for the repair process. For example, the AR objects may have been generated in advance for the repair process to be performed by the technician. Examples of AR objects may include AR text, AR 2D and 3D images, AR video, and so forth, for providing instructions during some or all of the steps of the repair. At 1314, the computing device may send corresponding AR objects to the AR device at each step of the repair process. At 1316, the computing device may send instructions for the next step in the repair process to the technician device as voice output. Additionally, the computing device may also send images, text, video, AR objects, and the like for providing detailed instructions for each step of the repair process. At 1318, the computing device may receive voice input from technician device during the repair process. At 1320, the computing device may convert speech to text, detect emotion, and store in a data structure in association with the equipment being repaired by the technician 1320. At 1322, the computing device may perform blocks 1104-1124 of FIG. 11 using the input received from the technician device to provide a response, such as a voice output, in response to the voice input. At 1324, the computing device may determine whether the repair process is complete. If so, the process goes to 1326. If not, the process goes to 1316 to send the next step in the repair process to the technician as a voice output- col. 11, ll. 10-60; and col. 26, ll. 25-55). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Bar-Zeev as modified by Scherer with the features of assembly steps as taught by Arantes. The motivation would have been improving system-user communications by using voice as input and output to an AI system (col. 5. ll. 55-63).
Regarding claim 8, see the rejection of claim 8 above. Bar-Zeev as modified by Scherer and Arantes further teaches wherein the first virtual item, second virtual item, and physical item are toy bricks (e.g. Scherer teaches virtual LEGO toy bricks assembled on a baseplate (para. 66); and Bar-Zeev teaches several virtual objects combined with real world elements using 3D depth coordinates to determine occlusion. It’s an obvious variation to one skilled to combine virtual and real world LEGO blocks in a 3D scene).
Claim(s) 11 recite(s) similar limitations as claim(s) 1 above, but in system form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Bar-Zeev teaches a system to carry out the invention (abstract).
Regarding claim 16, see the rejection of claim 11 above. Bar-Zeev as modified by Scherer and Arantes further teaches wherein upon completion of the next step in the sequence of assembly steps, the second rendering function is used to render the first virtual item  (e.g. The FOV 840 includes an actual direct view of real world objects including another user 18 and a chair 842. The FOV 840 further includes a display of virtual images 844 and 846. The virtual image 846 is shown climbing the chair 842. As the chair is in front of the lower half of the virtual image 846, the chair occludes the lower half of virtual image 846 as described above- para. 154 and fig. 17). Using a first and second rendering function for two different virtual objects is an obvious variation. It is common sense, if a first function can render a first object, it is obvious to at least try to render the first object with a second function in order to achieve a desired end result. 
Claim(s) 18 recite(s) similar limitations as claim(s) 8 above, but in system form. Therefore, the same rationale used in regards to claim(s) 8 is/are incorporated herein. Furthermore, Bar-Zeev teaches a system to carry out the invention (abstract).
Regarding claim 19, see the rejection of claim 11 above. As can be seen above, Bar-Zeev as modified by Scherer and Arantes teach/es all the limitations of claim 19 except wherein the first virtual item is a CAD model. Examiner takes OFFICIAL NOTICE that CAD models is/are extremely well known and have been used for decades in art (See Nguyen (US 20180129276 A1) para. 66). Therefore, using a CAD object would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention.
Claim(s) 20 recite(s) similar limitations as claim(s) 8 above, but in system form. Therefore, the same rationale used in regards to claim(s) 8 is/are incorporated herein. Furthermore, Bar-Zeev teaches a system to carry out the invention (abstract).

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev (US 20120105473 A1) in view of Scherer (US 20070063997 A1) in view of Arantes (US 11037573 B2) as applied to claim 1 above, in view of Ha (US 20210074052 A1).
Regarding claim 2, see the rejection of claim 1 above. As can be seen above, Bar-Zeev as modified by Scherer and Arantes teach/es all the limitations of claim 2 except wherein the first rendering function is a shaded shader or a partially transparent wireframe shader, and the second rendering function is a transparent and occlusive shader.
In the same field of AR/VR with 3D rendering, Ha teaches wherein the first rendering function is a shaded shader, and the second rendering function is a transparent and occlusive shader (e.g. Rendering is a process or technique of creating an image from a 3D scene that includes objects using a computer program. Rendering of a 3D scene includes a process of applying a visual effect, for example, an illumination effect or a shading effect, to a 3D scene based on light output from at least one virtual light source that is a virtual light source in 3D computer graphics. By applying the illumination effect to the 3D scene, colors of 3D models included in the 3D scene may be determined. By applying the shading effect to the 3D scene, a transparent effect, reflected light or shading caused by an occlusion may be determined- para. 51). (Since the claim states “or”, only one condition needs to be met). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR in 3D rendering.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Bar-Zeev as modified by Scherer and Arantes with the features of shaders as taught by Ha. The motivation would have been realistic rendering or an augmented reality (AR) rendering (para. 49).
Claim(s) 12 recite(s) similar limitations as claim(s) 2 above, but in system form. Therefore, the same rationale used in regards to claim(s) 2 is/are incorporated herein. Furthermore, Bar-Zeev teaches a system to carry out the invention (abstract).

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev (US 20120105473 A1) in view of Scherer (US 20070063997 A1) in view of Arantes (US 11037573 B2) as applied to claim 1 above, in view of Muthyala (US 20140378023 A1).
Regarding claim 3, see the rejection of claim 1 above. As can be seen above, Bar-Zeev as modified by Scherer and Arantes teach/es all the limitations of claim 3 except wherein the image further comprises a location and orientation marker, wherein determining the location and orientation of the first virtual item is based on the location and orientation marker in the image.
In the same field of AR/VR toy assembly, Muthyala teaches , wherein the image further comprises a location and orientation marker, wherein determining the location and orientation of the first virtual item is based on the location and orientation marker in the image (e.g. Generating computer-generated images responsive to the detection of an AR marker may comprise performing further functionality triggered by the detection of the AR marker, e.g. triggering events such as an activity in a virtual environment, a behaviour of one or more virtual characters, etc…. the AR system may be configured to detect the relative position and/or orientation of at least two marker construction elements with respect to each other, and to created a computer-generated image feature responsive to the detected relative position and/or orientation. For example, a limited number of discrete relative positions and orientations may be provided when coupling elements of the marker construction elements define a planar, regular grid, and when the coupling elements allow coupling of toy construction elements at a predetermined number of angles relative to each other within one of said planes- para. 38 and 81). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR toy assembly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Bar-Zeev as modified by Scherer and Arantes with the features of orientation markers as taught by Muthyala. The motivation would have been increasing the variability of possible augmented reality scenarios that may be created by the computer responsive to the detection of such composite markers (para. 21).
Claim(s) 13 recite(s) similar limitations as claim(s) 3 above, but in system form. Therefore, the same rationale used in regards to claim(s) 3 is/are incorporated herein. Furthermore, Bar-Zeev teaches a system to carry out the invention (abstract).

Claim(s) 4, 7, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev (US 20120105473 A1) in view of Scherer (US 20070063997 A1) in view of Arantes (US 11037573 B2) as applied to claim 1 above, in view Jensen (US 20200125872 A1).
Regarding claim 4, see the rejection of claim 1 above. As can be seen above, Bar-Zeev as modified by Scherer and Arantes teach/es all the limitations of claim 4 except wherein the physical item partially occludes the location and orientation marker. This claim language is nothing more than a user walking around an object, changing the POV where the object occludes the marker. There is no function to the partially occluded marker in the claim language. Simply put, a user can move to a different POV so the marker is partially hidden, which would read on the claim.
In the same field of AR/VR markers, Jensen teaches wherein the physical item partially occludes the location and orientation marker (e.g. A fiducial marker system (e.g., one or more fiducial markers in a view) coupled with dedicated computer vision algorithms can be used to solve the detection and identification problems. Fiducials are used in a wide range of applications, especially when a reliable visual reference is needed, e.g., to track the camera in cluttered or textureless environments. A marker designed for such applications must be robust to partial occlusions, varying distances and angles of view, and fast camera motions- para. 4 and 80). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR markers/
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Bar-Zeev as modified by Scherer and Arantes with the features of robust markers as taught by Jensen. The motivation would have been to provide a marker system be robustly and accurately detectable even under very challenging conditions (para. 80).
Regarding claim 7, see the rejection of claim 1 above. As can be seen above, Bar-Zeev as modified by Scherer, Arantes and Jensen further teaches wherein the location and orientation marker includes a first patterned area, a second patterned area, a first blank area, and a second blank area (figs. 7C-9C). 
Claim(s) 14 recite(s) similar limitations as claim(s) 4 above, but in system form. Therefore, the same rationale used in regards to claim(s) 4 is/are incorporated herein. Furthermore, Bar-Zeev teaches a system to carry out the invention (abstract).
Claim(s) 17 recite(s) similar limitations as claim(s) 7 above, but in system form. Therefore, the same rationale used in regards to claim(s) 7 is/are incorporated herein. Furthermore, Bar-Zeev teaches a system to carry out the invention (abstract).

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev (US 20120105473 A1) in view of Scherer (US 20070063997 A1) in view of Arantes (US 11037573 B2) in view of Mallinson (US 20180095542 A1).
Regarding claim 9, see the rejection of claim 1 above. Claim 9 recites the same limitations of claim 1 above, EXCEPT for capturing an image of a physical item grabbed by a body part; determining an area of the body part in the image based on the image and a rendering of the body part with a second rendering function that occludes the virtual item wherein the body part is represented with a virtual object shape configured to occupy the area of the body part in the image; and displaying the augmented reality image, wherein occlusion and grabbing of the virtual item by the body part are shown in the augmented reality image based on occlusion of the virtual item by the virtual object shape.
In the same field of AR/VR, Mallinson teaches capturing an image of a physical item grabbed by a body part; determining an area of the body part in the image based on the image and a rendering of the body part with a second rendering function that occludes the virtual item wherein the body part is represented with a virtual object shape configured to occupy the area of the body part in the image; and displaying the augmented reality image, wherein occlusion and grabbing of the virtual item by the body part are shown in the augmented reality image based on occlusion of the virtual item by the virtual object shape (e.g. FIG. 4E illustrates an alternate embodiment wherein the user is interacting with a real-world object. A user may be interested in taking a sip out of a drink while interacting with the content of the VR space (e.g., interactive scenes of a video game) rendering on the HMD 104. In this embodiment, the image that is rendered on the display screen of the HMD is VR space content that includes content from the video game 201 and image of a hand of a user interacting with the drinking cup rendered in the interactive zone 231. It should be noted that in the various embodiments, the images rendered in the interactive zone 231 are simulated view of the selected object and/or user interaction with the selected object from the real-world. Additionally, the interactive zone 231 has been shown with a distinct outline while in reality it may be rendered with or without a distinct outline. The image rendered in the interactive zone 231 includes simulated view of a VR generated image (229', 227' and 225') of the real-world drinking cup 229 and the straw 227 and the user's hand 225' that is interacting with the drinking cup 229, which is also VR generated. However, it should be noted that the user interaction occurs with the real-world object and the simulated view maps the actual user interaction with the real-world object to the user interaction with the VR generated object…FIG. 4E illustrates an alternate embodiment wherein the user is interacting with a real-world object. A user may be interested in taking a sip out of a drink while interacting with the content of the VR space (e.g., interactive scenes of a video game) rendering on the HMD 104. In this embodiment, the image that is rendered on the display screen of the HMD is VR space content that includes content from the video game 201 and image of a hand of a user interacting with the drinking cup rendered in the interactive zone 231. It should be noted that in the various embodiments, the images rendered in the interactive zone 231 are simulated view of the selected object and/or user interaction with the selected object from the real-world. Additionally, the interactive zone 231 has been shown with a distinct outline while in reality it may be rendered with or without a distinct outline. The image rendered in the interactive zone 231 includes simulated view of a VR generated image (229', 227' and 225') of the real-world drinking cup 229 and the straw 227 and the user's hand 225' that is interacting with the drinking cup 229, which is also VR generated. However, it should be noted that the user interaction occurs with the real-world object and the simulated view maps the actual user interaction with the real-world object to the user interaction with the VR generated object- para. 9, 73 and fig. 4D, 4E and 4E-1). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Bar-Zeev as modified by Scherer and Arantes with the features of virtual hands as taught by Mallinson. The motivation would have been providing for better immersive control of 3D content (para. 96).
Regarding claim 10, see the rejection of claim 9 above. Bar-Zeev as modified by Scherer, Arantes and Mallinson further teach wherein the body part is a hand (Mallinson: fig. 4E).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev (US 20120105473 A1) in view of Scherer (US 20070063997 A1) in view of Arantes (US 11037573 B2) as applied to claim 1 above, in view of Maggiore (US 20200142388 A1).
Regarding claim 21, see the rejection of claim 1 above. As can be seen above, Bar-Zeev as modified by Scherer and Arantes teach/es all the limitations of claim 21 except wherein detecting completion of the next step in the step- by-step instructions for the physical assembly comprises detecting completion of the next step in the step-by-step instructions for the physical assembly using computer-vision in the image.
In the same field of AR/VR, Maggiore teaches detecting completion of the next step in the step- by-step instructions for the physical assembly comprises detecting completion of the next step in the step-by-step instructions for the physical assembly using computer-vision in the image (e.g. the mobile device can: implement computer vision and/or artificial intelligence techniques to automatically detect that the current step of the protocol has been completed and index to a next step accordingly; or automatically index to the next step of the protocol after automatically recording data from the equipment unit according to the current step, as described below. The mobile device can then repeat the foregoing methods and techniques to render spatially-located instructions for the next steps of the protocol--in the augmented reality environment--until the protocol is completed- para. 83). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AR/VR. It’s easy for one skilled to envision using the computer vision of Maggiore with the step completion methods of Bar-Zeev as modified by Scherer and Arantes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Bar-Zeev as modified by Scherer and Arantes with the features of computer vision as taught by Maggiore. The motivation would have been to provide real-time, strategic guidance to the operator while testing or operating the equipment unit, thereby reducing opportunity for operator error, increasing operator efficiency, and reducing need for a second operator to oversee the operator while executing this protocol (para. 62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613